 DECISIONS OF NATIONAL LABOR RELATIONS BOARDTrue Drilling Company and Don G. Reichert. Case27-CA-6772July 30, 1981DECISION AND ORDEROn January 28, 1981, Administrative Law JudgeJerrold H. Shapiro issued the attached Decision inthis proceeding. Thereafter, the General Counselfiled exceptions and a supporting brief, and Re-spondent filed an answering brief to the GeneralCounsel's exceptions.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings, and conclusions of the Administrative LawJudge and to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the complaint be, and it herebyis, dismissed in its entirety.DECISIONSTATEMENT OF THE CASEJERROLD H. SHAPIRO, Administrative Law Judge: Thehearing in this case was held on October 30, 1980, and isbased on an unfair labor practice charge filed by Don G.Reichert on June 20, 1980. A complaint issued August 8,1980, on behalf of the General Counsel of the NationalLabor Relations Board, herein called the Board, by theRegional Director for Region 27, alleging that TrueDrilling Company, herein called Respondent, has en-gaged in unfair labor practices within the meaning ofSection 8(a)(1) of the National Labor Relations Act,herein called the Act, by terminating the employment ofDon G. Reichert and Jeffrey Terry on or about Febru-ary 23, 1980, because they engaged in protected concert-ed activity to protest unsafe working conditions. Re-spondent filed an answer to the complaint, which deniesthe commission of the alleged unfair labor practices.'Upon the entire record, and having considered thepost-hearing briefs submitted by the General Counsel andRespondent, I make the following:FINDINGS OF FACTA. The EvidenceRespondent owns oil drilling rigs, which it operates inthe several western States of the United States. Its head-quarters is located in Casper, Wyoming.' In its aswer Respondent admits that it is an employer engaged incommerce within the meaning of Sec 2(6) and (7) of the Act and meetsthe Board's jurisdictional standard257 NLRB No. 72In operating an oil drilling rig, Respondent employs atool pusher who has overall supervisory responsibilityfor the rig's operation, 24 hours a day, 7 days a week.He lives at the site of the rig. The tool pusher hires threedrillers who work the 24-hour schedule necessary tokeep the rig operating properly. Each driller is responsi-ble for hiring a crew of four persons-a derrick man, amotor man, and two floor hands-who work under thedriller's immediate supervision. The drillers and theircrews work staggered shifts in order to keep the rig op-erating 24 hours a day.The rig is a steel structure approximately 100 feethigh, comparable to a derrick. There is a platform at-tached to its base on which the work crews spend a sub-stantial portion of their worktime. The derrick man alsospends a part of his worktime working about 80 feetabove the platform on a board 2 feet wide and 8 feetlong. There is a sheltered area on the ground adjacent tothe platform which is called a doghouse and is used bythe crews to change into their work clothes. There is an-other similar sheltered area on the platform used by thecrews during working hours, when not working, to pro-tect themselves from the weather.The instant dispute arose from an incident which tookplace on February 23, 1980,2 at Respondent's rig number17 which was located at McFadden, Wyoming. E. W.Wattenberg was responsible for the operation of the rig.On or about 11 p.m., February 23, the work crew super-vised by driller Bill Britton was scheduled to be relievedby a crew supervised by driller David Baxter. At thetime, Britton's crew was engaged in the process of "trip-ping out of the hole"; namely, pulling the drill stem outof the hole in order to replace a drill bit. At approxi-mately 10:30 p.m., the derrick man who was scheduledto work on Baxter's crew, Marcial Calderon, arrivedwith an unidentified person who came with Calderon tosubstitute for Calderon's brother who was scheduled towork with Baxter's crew, but was absent. It was shortlyafter 11 p.m. when Baxter arrived accompanied by thetwo other members of his crew, Don Reichert and Jef-frey Terry. Reichert and Terry were relatively newworkers with either little or no prior experience. Rei-chert had been working at rig 17 for only about I monthand had no prior experience in this line of work. Terryhad been working at rig 17 for about 2 weeks with only3 or 4 months prior experience working on other rigs.The witnesses who testified about the events of Febru-ary 23 were Reichert and Terry for the General Counsel,and Britton and Wattenberg for Respondent. A summaryof their testimony follows.Reichert testified that when he arrived at the rig onFebruary 23 he overheard Baxter tell Calderon thatBaxter would not allow Calderon to work that night be-cause he was drunk and that Calderon was fired becausethis was not the first time Baxter had warned him aboutbeing drunk on the job. Baxter then unsuccessfully triedto get a replacement for Calderon. Shortly thereafter,Wattenberg, who lived at the site of the rig in a house-trailer, told Baxter that Baxter would have to work Cal-! Unless otherwise specified, all dates herein refer to 1980.426 TRUE DRILLING COMPANYderon because Calderon was "the best man we've got."Baxter answered, "No, you'll work him" and took off hiscoveralls. Reichert further testified that at this point intime Reichert spoke up and told Baxter, "I am with you,I am not going to work under the drunken bastard."Wattenberg asked Terry how he felt about the matter.Terry told Wattenberg, "I'm with them." Baxter, Rei-chert, and Terry removed their clothing and other per-sonal belongings from their lockers and left the rig.3Onthe subject of Calderon's state of intoxication, Reicherttestified that he thought Calderon was drunk because"he was talking very loud, his eyes appeared to be very,very bright, he had difficulty maintaining stability, hewas rocking back and forth and on occasion I saw himback against the wall and he hit the wall to catch his bal-ance."Terry testified that after Baxter indicated he did notintend to work if Wattenberg did not permit him to dis-charge Calderon Wattenberg asked Terry what Terry in-tended to do. Terry answered that he was "going totown with [Baxter]" and left the rig with Baxter and Rei-chert. Terry testified that he left because he felt it wouldbe unsafe to work with Calderon who, in Terry's opin-ion, was drunk. Terry testified that he believed Calderonwas intoxicated because Calderon who normally nevertalked very much was talking quite a bit; that Calderon'seyes were glassy and a little bloodshot; and that Cal-deron kept repeating that he was "happy."Britton testified that Baxter informed him he was notgoing to work Calderon because he was drunk. Baxteralso told Britton that he did not know what he wasgoing to do because he did not have a derrick hand andasked if there was anyone on Britton's crew who wouldstay and work on Baxter's crew that night as the derrickhand.4When Baxter failed to find a replacement for Cal-deron, Britton testified that he offered to do Calderon'sjob and that Baxter accepted his offer.' At this point,Wattenberg entered the doghouse and told Baxter towork Calderon because Calderon was the most experi-enced employee on Baxter's crew.6Wattenberg statedthat if Baxter wanted to fire Calderon to do it someother time. Baxter replied that he had the right to hireand fire whomever he wanted on his crew and if hecould not do that he was going to quit; he walked overto his locker and packed up his clothing. Wattenbergasked Terry if he was going to stay. Terry replied thathe did not know. Baxter asked whether Terry and Rei-chert were going to remain. Terry and Reichert statedthey would leave with Baxter, and the three of them leftthe rig. Regarding Calderon's state of intoxication, Brit-ton testified that Calderon did not appear drunk but only3 The record establishes that it is understood in the drilling industrythat when a worker, besides leaving a rig, removes his clothing and otherbelongings from his locker it indicates that the worker has quit the job.' It is undisputed that it was not unusual for a worker on one crew tostay over and work the next shift on another crew to fill a vacancyI Britton testified that, when he offered to take Calderon's place, Terryand Reichen were within 2 feet from where he was talking with Baxter.Terry and Reichert testified that they did not remember any such discus-sion between Britton and Baxter.I Britton testified that he did not have a chance to tell Wattenberg thathe would take Calderon's place and did not hear Baxter communicatethis information to Wattenberg.looked tired from a lack of sleep and that there wasnothing in his speech or motions which indicated he wasdrunk, and that in fact Calderon worked for Britton laterthat night and did not appear to be drunk.Wattenberg testified that Britton woke him up February23 and advised him that there was a problem at the rig,and that shortly thereafter Calderon came to his trailerand asked for a termination slip, explaining that Baxterhad discharged him for supposedly being intoxicated. InWattenberg's eyes, Calderon did not look as if he was in-toxicated but just looked tired. Wattenberg went to therig and told Baxter that he would have to work Cal-deron for that shift. Baxter replied that he would notwork someone that was drunk. Wattenberg told Baxterthat he did not think Calderon was "that bad," where-upon Baxter took the position that he would hire and firewhomever he desired. Wattenberg told Baxter thatBaxter had no choice but to employ Calderon for thatnight because Calderon was needed to keep the rig oper-ating, but if Baxter wanted to replace Calderon the nextday that Wattenberg had no objections. Baxter stated hewould not comply with Wattenberg's instruction andwent to his locker and removed his personal belongings.Wattenberg asked Reichert and Terry if they intended tostay or to quit like Baxter. They indicated they wouldleave with Baxter and, in fact, did so.Britton and certain members of Britton's crew stayedand worked the shift that Baxter's crew, on February 23,had been scheduled to work. The next morning it is un-disputed that Wattenberg, who was under the impressionthat Baxter, Terry, and Reichert had quit their employ-ment, made arrangements for the employment of anothercrew to replace Baxter's. Wattenberg contacted anotherdriller whom he hired to replace Baxter. On Monday,February 25, at 7 a.m., when Baxter and his crew werenext scheduled to work, the new driller and his crewbegan work at rig 17 in place of Baxter's crew.7Baxter'screw, on February 25, did not show up for work.On Monday, February 25, at approximately 11 a.m.,Baxter, Reichert, and Terry spoke to Respondent's assist-ant drilling superintendent, Earl Sides, at Respondent'sheadquarters in Casper, Wyoming. They spoke to him asecond time that afternoon. Reichert and Terry testifiedabout these conversations for the General Counselwhereas Sides testified on behalf of Respondent.B. TestimonyReichert testified that Baxter acted as the spokespersonfor the group and told Sides that they wanted their jobsback, but that if they could not have their jobs back theywanted their bottom hole pay.8Sides told them that itwas up to the tool pusher to hire the drillers and that itwas up to the drillers to hire their own crews, and thatBaxter would have to speak to Wattenberg about getting' The record establishes that it is Respondent's practice to hire adriller, who in turn is responsible for hiring the members of his cress.I Bottom hole pay is incentive pay which Respondent pays its workersto stay until a hole is completed. The pay is equal to 15 percent of thetotal pay of an individual worker earned while working on a particularhole It is undisputed that bottom hole pay is not paid before a well iscompleted427 DECISIONS OF NATIONAL LABOR RELATIONS BOARDhis job back and that as far as the bottom hole pay wasconcerned they were not eligible for that because the jobon which they were working was not finished. Reichertspoke up and stated that they had intended to staythrough to the completion of the hole but Wattenberghad forced them to choose between their jobs and theirsafety. Sides stated that if they failed to get their jobsback that he would give them their paychecks for thetime they had worked and if they did succeed in gettingback to work they would receive bottom hole pay ifthey remained until the job was finished. At this point,Baxter apparently tried to contact Wattenberg by phoneto determine their employment status, but was unable toreach him. Sides told them to return later in the day fortheir paychecks. When they returned for their checks,Sides asked them to sign a so-called pink slip, entitled"termination date," dated February 25, and which, in theportion captioned "reason for termination" was marked"quit?" Reichert refused to sign the slip. He stated thathe was not quitting, but was trying to get his job back.Sides stated that the purpose of the slip was to providethe Company with a receipt showing that it had paid theemployees the moneys it owned them. Reichert askedwhether he could sign the back of the slip. Sides agreed.Reichert wrote on the back of the slip that he had re-ceived his paycheck dated February 25 for the moneyowed him. He signed his name next to this statement.Reichert told Sides that he felt they had been treated un-fairly by the Company and had the right to receivebottom hole pay because they had intended to stay untilthe end of the job, but rather than work with Calderonunder unsafe conditions had chosen their own safety.Sides told them that they would have to speak to Wat-tenberg about their jobs. Reichert replied that, if he didnot get his bottom hole pay and if, when he got back tothe rig, he discovered another crew had been hired to re-place them, he intended to prosecute Respondent. Thenext day Reichert phoned the rig and was informed byan unidentified person that there was another crewworking in place of Baxter's.Terry's recollection of what took place in Sides' officeon February 25 was sketchy. He testified that Baxter andReichert did most of the talking and further testified, "Ican remember asking for our checks, asking about get-ting our jobs back and asking about bottom hole [pay],"and testified that Sides told them, "We'd have to comeback and get our checks in the afternoon and that hedoubted if we could get our bottom hole [pay]," and ifthey wanted to return to work for the Company theywould have to contact Wattenberg. Later that day Terrytestified that he returned to pick up his check and signeda slip which stated he had "quit?" Terry crossed this outand instead wrote that he "did not want to work for adrunk." Later that week Terry drove out to the rig andobserved there was a new crew working there whichhad replaced Baxter's crew. Terry asked the drillerwhether he was short handed. The driller told him no.Sides testified that when Baxter, Reichert, and Terryentered his office on February 25, they initially asked fortheir paychecks and that in response to Sides' inquirythey told him they had quit their job due to a safetyproblem and explained to Sides that they thought Cal-deron had been intoxicated Saturday evening. Withregard to their paychecks, Sides testified that they askedfor their bottom hole pay and that, when Sides told themthey were not eligible for such pay unless they workedto the completion of the hole, for the first time theyasked about getting their jobs back, at which time Sidestold them that they would have to go back to the rigand determine whether the driller who had takenBaxter's place needed any roughnecks for his crew.Later that day when Baxter, Terry, and Reichert re-turned for their paychecks, Sides testified that he askedthem to sign the above-described "pink slips," which hadbeen made out by personnel so that Respondent wouldhave a receipt for the moneys they had paid to the em-ployees.C. Conclusionary FindingsThe General Counsel contends that Reichert's andTerry's refusal to work with Calderon on February 23constitutes protected concerted activity within the mean-ing of Section 7 of the Act. Respondent takes the posi-tion that, assuming, arguendo, the conduct of Reichertand Terry constitutes protected concerted activity Re-spondent did not violate the Act inasmuch as Respond-ent permanently replaced them with other workers, aswas its right under the Act, rather than discharge them.I agree with Respondent's position. Thus, I have not re-solved the several conflicts in the evidence set forthabove and have not resolved the question of whether theconduct of Reichert and Terry herein was protected bySection 7 of the Act.As described in detail, supra, the record as a whole,when construed most favorable to the General Counsel,contains no evidence that Respondent discharged Rei-chert or Terry. Indeed, they testified in effect that theywere not notified by anyone from management that theyhad been terminated.9Quite the contrary, when Reichertand Terry, on February 23, refused to work with Cal-deron and left the job, they cleaned out their lockerswhich was the type of conduct calculated to lead Re-spondent to believe that they had voluntarily terminatedtheir employment. And, it is undisputed that followingReichert's and Terry's February 23 refusal to work withCalderon, on February 25, before they had indicated toRespondent their desire to return to work, Respondenthad permanently replaced them with other workers be-cause of a legitimate business purpose. Under these cir-cumstances Respondent, on February 25, was not legallyobligated to reinstate Reichert or Terry because eventhough Respondent, as a matter of law, had no right todischarge or otherwise punish them for refusing to workwith Calderon if their conduct was protected concertedactivity, Respondent did have a legitimate interest incontinuing to operate rig 17 and, thus, was legally au-9 The "pink slips" given Reichert and Terry to sign on February 25fail to establish that they were terminated by Respondent. They wereasked to sign these slips so as to provide documentation for Respondentthat they had received the money owed them by Respondent. Moreover.the slips, on their face, indicate that Respondent did not terminate Rei-chert or Terry but give the impression that they had voluntarily quittheir employment on February 23 when they cleaned out their lockersand walked off the job.428 429TRUE DRILLING COMPANYthorized to permanently replace Reichert and Terry withother workers. N.L.R.B. v. MacKay Radio & TelegraphCo., 304 U.S. 333, 345-346 (1938); N.L.R.B. v. FleetwoodTrailer Co., Inc., 389 U.S. 375, 379 (1967). The fact thatReichert and Terry may have believed, in good faith,that Calderon was intoxicated and thus was a danger totheir safety if they worked with him did not circum-scribe Respondent's right to permanently replace them asstriking employees. I recognize that Section 502 of theAct, among other things, states that "the quitting oflabor by an employee or employees in good faith becauseof abnormally dangerous conditions for work at theplace of employment of such employee or employees[shall not] be deemed a strike under this Act." In con-struing Section 502, the Board, with the approval of theSupreme Court, applies "an objective, as opposed to asubjective test. What controls is not the state of mind ofthe employee ...concerned, but whether the actualworking conditions shown to exist by competent evi-dence might in the circumstances reasonably be consid-ered 'abnormally dangerous."' Redwing Carriers, Inc. andRockana Carriers, Inc., 130 NLRB 1208, 1209 (1960);Gateway Coal Co. v. United Mine Workers of America, etal., 414 U.S. 368, 385-387 (1974). Thus, without decidingwhether Section 502 is only applicable in the context ofa contractual no-strike clause as urged by Respondent,'°I am of the view that the conditions complained ofherein, while having an element of remote risk to theemployees, could not be considered "abnormally danger-ous" within the meaning of Section 502. The sole evi-dence presented by the General Counsel to establish whythe employees felt unsafe working with Calderon wasTerry's testimony that he thought that, due to Calderon'sapparent intoxication, Calderon might fall from theboard down onto the workers on the platform or thatCalderon's hardhat might likewise have fallen. On cross-examination Terry admitted, and it is undisputed, thatCalderon did not wear a hardhat and that when Cal-deron worked on the board above the platform that hewas always strapped to his position, thus he could nothave fallen. In addition, the record establishes that Cal-deron spent only a small part of his working time atwork on the board above the platform. In my opinion,considering the aforesaid circumstances, the evidencepresented by the General Counsel that it would havebeen dangerous for Reichert and Terry to have workedwith Calderon if he was intoxicated was not the kind ofobjective evidence to support an employee's conclusionthat an abnormally dangerous condition for work existed.Based upon the foregoing, I shall recommend that thecomplaint in this case be dismissed in its entirety.Upon the foregoing findings of fact, conclusions oflaw, and the entire record, and pursuant to Section 10(c)of the Act, I hereby issue the following recommended:ORDER "The complaint is dismissed in its entirety.Io Here there is no claim that the emplovees' conduct violated a con-tractual no-strike pledge."t In the event no exceptions are filed as provided by Sec. 102.46 ofthe Rules and Regulations of the National Labor Relations Board. thefindings, conclusions. and recommended Order herein shall. as providedin Sec. 102.48 of the Rules and Regulations. be adopted by the Board andbecome its findings. conclusions, and Order, and all objections therttoshall he deemed ssaived for ll purposes